             Case 2:17-cv-00601-RSL Document 222 Filed 06/08/20 Page 1 of 2




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     _______________________________________
 7                                          )
     KELLY BOLDING, et al.,                 )
 8                                          )                 Case No. C17-0601RSL
                            Plaintiff,      )
 9              v.                          )
                                            )                 ORDER DENYING DEFENDANT’S
10   BANNER BANK,                           )                 MOTION FOR RECONSIDERATION
                                            )
11                          Defendants.     )
     _______________________________________)
12
13          This matter comes before the Court on defendant Banner Bank’s motion for partial
14   reconsideration of an order finding that defendant spoliated evidence. Motions for
15   reconsideration are disfavored in this district and will be granted only upon a “showing of
16   manifest error in the prior ruling” or “new facts or legal authority which could not have been
17   brought to [the Court’s] attention earlier with reasonable diligence.” LCR 7(h)(1). Defendant has
18   not met its burden.
19          Defendant argues that the Court manifestly erred in finding that (a) defendant knew or
20   should have known that evidence showing when AmericanWest Bank (“AWB”) mortgage loan
21   officers were engaged in work-related activities - such as their emails and calendars - was
22   relevant to a threatened overtime claim as of July 2016, (b) defendant destroyed relevant emails
23   and calendars after July 2016, and (c) defendant destroyed all emails and calendars related to
24   AWB mortgage loan officers who did not join Banner Bank following AWB’s acquisition. There
25   is no error in the first two findings. As to the third, any misapprehension of the record with
26   regards to the scope of the destruction of AWB records does not require reconsideration. The

     ORDER DENYING DEFENDANT’S
     MOTION FOR RECONSIDERATION
             Case 2:17-cv-00601-RSL Document 222 Filed 06/08/20 Page 2 of 2




 1   relief granted for the spoliation of evidence is that defendant will be precluded from contesting a
 2   class member’s estimate of overtime hours worked as to any month in which plaintiffs have been
 3   deprived of the employee’s emails, calendar account, or both. Thus, to the extent Banner
 4   preserved and produced the email and calendar accounts of AWB employees, it will be permitted
 5   to rely on those documents to contest the class members’ calculations.
 6
 7          For all of the foregoing reasons, defendant’s motion for reconsideration is DENIED.
 8
 9          Dated this 8th day of June, 2020.
10
11
                                                A
                                                Robert S. Lasnik
12                                              United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26

     ORDER DENYING DEFENDANT’S
     MOTION FOR RECONSIDERATION                      -2-
